PER CURIAM.
As the State properly concedes, the appellant’s motion to clarify illegal sentence should be granted. On remand, the trial court is directed to clarify the following: that the re-sentencing order is nunc pro tunc to the original sentencing date of May 18, 1996; that the sentence should include the sentence for count 7, the severed unlawful possession of a firearm conviction; that all sentences are to run concurrent; and that the appellant did not receive a habitual violent offender sentence as to count 3, the burglary conviction that was overturned on appeal.
Remanded with directions.